Citation Nr: 0406764	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  00-12 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from March 1967 through 
February 1969.  He served in Vietnam from July 1967 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for bilateral hearing loss.

The Board remanded the case to the RO in July 2003 for 
further development.  That development has been accomplished, 
and the case has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  Appellant's separation physical examination does not show 
hearing loss or acoustic trauma while in service.

2.  Appellant's bilateral hearing loss was first diagnosed 
many years after separation from active service.

3.  The most competent medical evidence shows that 
appellant's hearing loss is not of a type that is induced by 
acoustic trauma.


CONCLUSION OF LAW

Appellant's bilateral hearing loss was not incurred in, or 
aggravated by, active military service; sensorineural hearing 
loss may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case for service connection for bilateral 
hearing loss, a substantially complete application was 
received on September 7, 1999.  The AOJ sent appellant a pre-
VCAA duty-to-assist letter on November 5, 1999 that asked 
appellant to identify all VA and non-VA medical treatment so 
the AOJ could pursue the medical records.  The original 
rating decision of December 1999, the Statement of the Case 
(SOC) in June 2000, and Supplementary Statements of the Case 
(SSOC) in January 2002 and August 2003 all listed the 
evidence on file that had been considered in formulation of 
the decision.  The AOJ sent appellant a duty-to-assist letter 
in July 2001 notifying him of the evidence that the AOJ was 
attempting to procure.  The Board sent appellant a VCAA 
letter in September 2002 that enclosed a copy of the law, 
described the additional steps to be taken by VA, and 
described the evidence still needed, the steps that VA would 
take and the information still needed from appellant.  
Finally, the Board notes that appellant notified VA in 
February 2002, and again in August 2003, that he wanted the 
Board to proceed with immediate adjudication rather than 
pursue further development.  The Board is aware of no 
additional outstanding evidence that would be relevant to the 
issue service connection, and therefore holds that the 
notification requirements of the VCAA have been satisfied in 
regard to this claim.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and treatment records from both the VA Medical Center (VAMC) 
and several private medical providers.  Appellant was also 
afforded a VA medical examination in May 2001.  Appellant was 
scheduled to undergo another VA medical examination in 
October 2002, but he failed to report.  When a claimant fails 
without good cause to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a),(b) (2003).  In this case he has not indicated a 
desire to undergo additional examination, but rather, 
requested that the case be forwarded to the Board for review.  

The Board also notes that appellant initially requested a 
hearing before the Decision Review Officer, but subsequently 
revoked that request in writing.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service personnel record is on file.  The only 
document from appellant's service medical record that is on 
file is appellant's separation physical.  The separation 
physical records that appellant had the following audiometric 
scores at the time of his discharge from service:

HZ		500	1000	2000	4000	6000
RIGHT	5	10	10	10	10 
LEFT		5	10	10	10	10

The separation physical records appellant's hearing profile 
as H-1 (high level of fitness) at the time of his discharge.

Appellant contends that his hearing loss became noticeable 
approximately one year after separation from service (Notice 
of Disagreement dated June 2000).

The file contains a letter from Elward Hearing Aids, Inc., 
dated August 1997, that records appellant's hearing scores in 
1990 and 1996.  The letter states, "There was a significant 
change in the hearing loss between the years 1990 - 1994."  
The letter does not opine in regard to the etiology of the 
hearing loss.  The file also contains a letter from Sumter 
Hearing Aid Clinic dated October 1997 that documents 
appellant's current audiometric score.  This letter also does 
not opine in regard to the etiology of the hearing loss.

The file contains a letter from Sumter Hearing Aid Clinic 
dated July 2000.  The letter records that appellant was in 
Vietnam, and that appellant reported that his unit had been 
subject to mortar attack; appellant also reported that he had 
been on the firing range.  The letter records that appellant 
stated he has suffered from tinnitus constantly since his 
military service.  (The Board notes parenthetically that 
appellant was subsequently service-connected for tinnitus, 
but not for hearing loss).  The letter does not opine in 
regard to the etiology of the hearing loss.

The file contains a letter from Sumter Hearing Aid Clinic 
dated October 2000. The author of the letter is a Ph. D. 
certified in audiology.  The letter states, "In my opinion 
[appellant] has noise-induced hearing loss.  It is at least 
as likely as not that his hearing loss is attributable to 
exposure to intense noise such as small arms, mortars, and 
hand grenades while serving in the Army from March 2, 1967 to 
February 28, 1969.  There is no family history of hearing 
loss, or post-service exposure to intense noise or acoustic 
trauma that would account for [appellant's] current level of 
bilateral hearing loss."

Appellant underwent a VA medical examination for tinnitus and 
bilateral hearing loss in May 2001.  As noted above, the 
issue of tinnitus was subsequently resolved through the 
granting of service connection.  In regard to bilateral 
hearing loss, the examiner noted the opinion of the private 
audiologist, but also noted that the audiologist did not have 
access to the service medical records, which show that 
appellant had normal hearing at the time of separation from 
service.  The examiner stated that appellant's hearing loss 
"...is not typical of noise-induced hearing loss and certainly 
not, since the veteran's hearing was normal when he was 
discharged from the military."

In October 2002, appellant was scheduled to undergo another 
VA medical examination.  The specific purpose of this 
examination was to obtain a medical opinion in regard to the 
etiology of the hearing loss, and comment on the 
relationship, if any, between the claimed military noise 
exposure on the veteran's service-connected tinnitus versus 
sensorineural hearing loss.  Appellant did not report for the 
examination, and did not request that the examination be 
rescheduled.  He had not provided any reason for not 
reporting. RO accordingly readjudicated the claim on the 
basis of the evidence on file and continued the denial of 
service connection.



III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss, where 
demonstrated to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease of injury; and, 
medical evidence of a nexus between an in-service disease of 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303; Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).  Lay evidence of symptomatology is pertinent 
to a claim for service connection, if corroborated by medical 
evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) 
(emphasis added).  In this case, there is no evidence of 
continuity of symtomatology.  There is no documentation of 
hearing loss in service, and no documentation of hearing loss 
after service until 1990.  Appellant states that he noticed a 
hearing loss within a year after discharge, but there is no 
corroborating medical evidence.   The Board will accordingly 
adjudicate service connection by using the Hickson analysis.

The first part of the Hickson analysis is medical evidence of 
a current disability. In this case, there is ample medical 
evidence, both from the VA medical examination and from 
private audiological examinations, that appellant currently 
has a hearing loss.  The Board accordingly finds that the 
first part of the Hickson analysis has been satisfied.  It is 
noted that he has met the provisions of 38 C.F.R. § 3.385 
defining a hearing loss disability for VA purposes.

The second part of the Hickson analysis is evidence of an in-
service trauma or disease.  In this case, there is no such 
evidence.  The separation physical does not record any 
hearing loss in service.  Appellant has asserted to the 
examiners that his unit received incoming mortar fire in 
Vietnam, and that he participated in range firing while in 
the military.  The Board notes that appellant was a supply 
clerk and was thus not in a Military Occupational Specialty 
(MOS) in which exposure to acoustic trauma is characteristic 
of the duty performed.  Appellant's service personnel records 
do not show personal participation in combat, so combat-
induced acoustic trauma cannot be presumed.  Appellant has 
presented no medical or lay evidence in support of his 
appeal, including any personal testimony, that he suffered 
any unusual or significant acoustic trauma while in service.  
The Board accordingly finds that the second part of the 
Hickson analysis has not been satisfied.

The Board notes that the absence of evidence of a hearing 
disability in service (the second part of the Hickson 
analysis) is not always fatal to a service connection claim 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Service connection for hearing loss may be granted 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   In this 
case, as noted above, there is no credible evidence of 
acoustic trauma due to significant noise exposure in the 
service, so the Hensley analysis for hearing loss is not 
applicable to this claim.   

The third part of the Hickson analysis is medical evidence of 
a nexus between the current disability and an in-service 
injury.  In this case, there is a difference of professional 
opinion.  Appellant's private audiologist has opined that 
"it is at least as likely as not" that appellant's hearing 
loss was caused by exposure to acoustic trauma in the 
military.  On the other hand, the VA medical examiner 
specifically found, after reviewing the audiologist's opinion 
and after examining the appellant, that appellant's hearing 
loss was not caused by acoustic trauma and thus could not 
have been incurred in service.

It is the Board's duty to assess the credibility and 
probative value of evidence, and provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
physician's opinion than another's depending on such factors 
as the reasoning employed by the physicians and whether or 
not, and the extent to which, they reviewed prior clinical 
records or other evidence.  Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In this case, the Board finds that opinion of the VA medical 
examiner to be more probative than the opinion of the 
civilian audiologist.  First, the Board notes that the VA 
medical examiner is a physician, while the audiologist is a 
Ph. D.; in medical questions such as causation, the opinion 
of a physician will have greater weight than the opinion of a 
non-physician.  Second, the Board notes that the VA medical 
examiner had the benefit of reviewing appellant's complete 
claims file, including service record and private medical 
records, while there is no indication that the audiologist 
had any records to review other than her own treatment notes.  
Finally, the Board notes that the opinion of the audiologist 
was speculative ("at least as likely as not") while the 
opinion of the VA medical examiner was more certain and 
decisive ("certainly not".)  As noted, there was an 
additional examination scheduled for clarification, and the 
veteran failed to report for that examination.  The Board 
accordingly finds that the medical evidence preponderates 
against a nexus between appellant's current disability and a 
professed but unsubstantiated in-service acoustic trauma.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim, and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



